Citation Nr: 1221014	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-39 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an effective date earlier than April 20, 1989 for award of service connection for schizophrenia.  

2.  Entitlement to recognition of the Veteran's son "C.J.," as a "helpless child" on the basis of permanent incapacity for self support prior to attaining the age of 18 years.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In the May 2009 decision, the RO denied entitlement to an effective date earlier than April 20, 1989 for award of service connection for schizophrenia.  In the February 2010 decision, the RO denied entitlement to recognition of the Veteran's son as a helpless child.  Of note, in the instant decision, the Board refers to the Veteran's son by his first and middle initials, "C.J.".  


FINDINGS OF FACT

1.  In June 1982, the Board's issued a decision in which it denied the appeal as to entitlement to service connection for a psychiatric disorder, to include schizophrenia.  

2.  In January 1996 the Board issued a decision in which it denied an appeal as to entitlement to an effective date prior to April 20, 1989 for award of service connection for a psychiatric disorder, to include schizophrenia.  

3.  In a September 1997 decision, the U.S. Court of Appeals for Veterans Claims (Veterans Court) affirmed the January 1996 Board decision.  

4.  There have been no service department records relevant to schizophrenia during service added to the record since prior the 1996 Board deicison.  

5.  The Veteran's child, C.J., is not shown to have been permanently incapable of self support by reason of physical or mental defects, prior to attaining the age of 18 years.  



CONCLUSIONS OF LAW

1.  A claim of entitlement to an effective date earlier than April 20, 1989, for award of service connection for schizophrenia, to include based on clear and unmistakable error (CUE) in VA decisions denying service connection for a psychiatric disability, is barred.  38 U.S.C.A. § 501, 5112 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2011).  

2.  The criteria for establishing that the Veteran's son, C.J., is a "helpless child" for VA benefits purposes have not been met.  38 U.S.C.A. § 101(4) (A) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the issue of entitlement to an earlier effective date for award of service connection for schizophrenia, the claim is barred by regulation.  Hence, no evidence or assistance could produce facts that would substantiate that claim and the VCAA does not apply.  See Sabonis v. Brown, Vet. App. 426, 430 (1994).  

With respect to the helpless child issue, the RO provided adequate notice in a letter sent to the Veteran in January 2010.  Additionally, the Board finds that that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained records from the Social Security Administration (SSA) with regard to a claim for disability benefits for the Veteran's son, C.J.  The Veteran has also submitted evidence on this issue.  

The Board recognizes that the Veteran has reported that C.J. saw a counselor and medical doctor in 2006 at a VA medical facility.  At that time C.J. was over 20 years old.  As such, those records are not relevant to whether he was permanently incapable of self support prior to his 18th birthday, and VA has no duty to obtain the records.  Furthermore, because the Veteran's son, C.J., was over 18 years of age at the time of his claim for helpless child benefits, no VA examination is required to determine his eligibility, as his capacity for self-support prior to age 18 is the focus of his claim.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier effective date issue - Background

The Veteran alleges that he is entitled to an effective date prior to April 20, 1989 for award of service connection for schizophrenia.  He also has asserted that if there are service treatment records establishing that he had schizophrenia during service he would be entitled to an earlier effective date by operation of 38 C.F.R. § 3.156(c) (2011).  Ultimately, the Board finds that the Veteran is precluded from relitigating the issue of whether an earlier effective date is warranted, including on a theory of CUE in prior VA decisions.  Furthermore, his references to application of 38 C.F.R. § 3.156(c) are insufficient to reconsider his original claim.  

The Veteran served on active duty from February 1968 to March 1970, when he received an undesirable discharge.  His discharge was a consequence of the his application for a discharge in order to avoid a court martial that could have adjudged a punitive discharge.  In July 1970, the RO determined that the evidence did not show that the Veteran was insane at the time he committed the offenses which affected his discharge.  Additionally, in a July 1970 administrative decision dated July 20, 1970, the RO determined that the character of the Veteran's discharge barred him from receiving VA benefits.  See 38 U.S.C. § 101(2); 38 C.F.R. § 3.12 (1996); Cropper v. Brown, 6 Vet. App. 450 (1994).

The Veteran's discharge was upgraded under the Department of Defense Special Discharge Review Program in May 1977, to "under honorable conditions"; however, the Army Discharge Review Board refused to affirm the upgraded discharge.  Subsequent RO decisions continued to find that the Veteran's discharge barred him from receiving VA benefits.  See 38 C.F.R. § 3.12(h).  In a July 1981 decision and in a June 1982 reconsideration decision, the Board also found that the character of the Veteran's discharge barred him from receiving VA benefits. 

In July 1984, the Army Board for the Correction of Military Records upgraded his discharge to under honorable conditions.  Later that month, a RO adjudication officer determined that the Veteran was eligible for VA benefits because of that upgrade.

In March 1987, the Board denied service connection for an acquired psychiatric disorder because an extensive VA evaluation in 1985 had concluded that the Veteran was not schizophrenic and that his correct diagnosis was personality disorder.  He continued to pursue his claims, undergoing several psychiatric examinations, submitting statements and hospital records, and appearing with witnesses at a hearing.  

In April 1993, the Board granted the Veteran service connection for schizophrenia, finding that it was manifested to a compensable degree within one year after his discharge from active service.  The RO awarded a 100 percent disability rating and assigned an effective date of April 20, 1989, the date the Veteran had applied to reopen his claim.  The Veteran appealed that effective date, contending before the Board that he should be awarded retroactive benefits based on clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(a) (1996).  

In January 1996, the Board denied entitlement to an effective date prior to April 20, 1989.  The Board determined that the RO decision in July 1970 did not contain CUE because it was consistent with the evidence then of record.  The Board also determined that a CUE claim was not available for a collateral attack on the 1980 RO decision or the Board's 1981 decision which had subsumed it.  In addition, the Board determined that the criteria for an effective date prior to April 20, 1989, the date when the Veteran had applied to reopen his claim for service connection for schizophrenia, was not met because the grant of service connection was not based on the change in the character of his discharge from service but on a review of all the medical evidence at that time.

In a September 1997 decision, the Veterans Court affirmed the January 1996 Board decision.  The Veterans Court addressed the Veteran's arguments that he was entitled to an earlier effective date based on the upgrade of his discharge; that he was entitled to an earlier effective date based on CUE in earlier VA decisions; and that the initial RO decision never became final.   
 
The Veteran has continued to assert CUE in the prior VA adjudications of his claims.  In June 2008, the RO informed the Veteran that it did not have jurisdiction over whether the Board decision of January 29, 1996 contained CUE.  

In February 2009, the RO received a statement from the Veteran that "[m]y "contention is the prior decision constituted clear and unmistakable error.  The prior decisions need to be reversed, not reopened. Pls now adjudicate my claim for schizophrenia."  

In April 2009, the RO received a letter in which the Veteran asserted that 38 C.F.R. § 3.105 should operate to allow for an earlier effective date.  In a subsequent letter, he stated "I am not filing a claim solely based on clear and unmistakable error.  Rather, what I am claiming is a revision of the decision as provided for under 38 C.F.R. 3.156(c).  He contended that the service department had upgraded his discharge and this overturned the RO decision.  

In a May 2009 rating decision, the RO denied his claim, which it treated as a claim of CUE.  In a VA Form 9, substantive appeal received by the RO in October 2009, the Veteran stated his argument as follows:  

The sole issue is an earlier effective date for my schizophrenia.  38 C.F.R. 3.156 provided an earlier effective date if service records were later located and submitted.  The service medical records DVA never obtained was my evaluation at Reynolds Army Hospital at Ft. Sill, Oklahoma in the spring of 1970.  NRA in College Park MD is currently endeavoring to locate those records.  In have also written the Provost Marshall at Ft. Sill to see if that agency can assist me in locating the evaluation!  This is important because I was under arrest while undergoing this in hospital psychiatric evaluation.  

Earlier effective date - Analysis

Ultimately, the Board must dismiss this appeal.  The Veteran is foreclosed from challenging the decisions rendered by the RO prior to the Board's June 1982 decision for several reasons.  First, the Board's June 1982 decision subsumed the earlier RO decisions.  Second, the Board already adjudicated the Veteran's appeal as to CUE in the RO decisions in its January 1996 decision.  This decision was upheld by the Veterans Court's September 1997 decision and operation of 38 C.F.R. § 20.1400 thus bars the Veteran from challenging the Board's 1996 decision.  He has not submitted relevant service department records that were not already of record when the claim was denied in the 1970s that would result in reconsideration of his claim under 38 C.F.R. § 3.156(c).  

The Veteran has argued that application of 38 C.F.R. § 3.105(a) (2011) and 38 C.F.R. § 3.156 (2011) should lead to an earlier effective date for his award of service connection for schizophrenia.  Therefore the Board will list the pertinent parts of these regulations so as to facilitate an understanding of the case.  Of note, there was a reference to 38 C.F.R. § 3.105(b).  That subsection however addresses differences of opinion rather than CUE and is therefore a non-sequitur in the context in which it was cited.  

Previous determinations which are final and binding, including decisions of service connection . . . and other issues, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  This regulation implements 38 U.S.C.A. § 5112 and refers to decisions of the agency of original jurisdiction.  

Notwithstanding any other subsection of 38 C.F.R. § 3.156, which implements 38 U.S.C.A. § 5108, the regulation addressing new and material evidence, 38 C.F.R. § 3.156(c) provides as follows:  

(1)  [A]t any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  . . .

(2)  Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

Here, VA has not received or associated with the claims file relevant service department records that and had not been associated with the claims file when VA decided the claim in the 1970s.  The mere allegation that there may be some records that are relevant to the claim does not call for application of 38 C.F.R. § 3.156(c).  Any assertion that VA failed to sufficiently assist the Veteran in obtaining records in the past does not constitute a claim of CUE.  As additional service records have not been submitted reconsideration of the Veteran's original claim under 38 C.F.R. § 3.156(c) is not warranted.  

The 1982 Board decision subsumed all earlier RO decisions on the same issue.  In Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) addressed the question of whether a 1988 Board decision barred Donovan from raising a claim of CUE in a 1947 RO decision denying service connection for a psychiatric disability.  The Federal Circuit held that the 1988 decision barred the Veteran from relitigating the issue for several reasons.  Id. at 1382-83.  The Federal Circuit discussed Public Law 105-111, which established 38 U.S.C.A. § 5112 and 38 U.S.C.A. § 7111, codifying revision of Agency of Original Jurisdiction and Board decisions, respectively.  The Federal Circuit stated as follows:  "As a mere codification of the regulation, the provision does not permit something the regulation would not: a collateral challenge to a regional office decision after the Board sustained it."  Id. at 1383.  

The issue decided in the June 1982 Board decision was whether service connection for schizophrenia was warranted.  This is precisely the issue that the RO had decided in its decisions issued prior to the June 1982 decision.  Hence the June 1982 Board decision subsumed all of those prior RO decisions and those decisions cannot be collaterally attacked.  Of note, that reconsideration decision subsumed the July 1981 Board decision.  See Link v. West, 12 Vet. App. 39, 45 (1998 (once a case is reconsidered by the Board, reconsideration decision constitutes final decision of the Board and previous Board decision is nullified).  

A second reason that there can be no claim of CUE in any decision addressing an award of service connection that was issued prior to 1981, and no claim of CUE in any RO decision prior to 1996, is that CUE in those earlier decisions has already been denied in the 1996 Board decision (a decision that was upheld by the Veterans Court).  Section 3.105(a) does not allow for him to challenge those earlier RO decisions.  See Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (citing Smith v Brown, 35 F.3d 1516, 1526 (1994) for the holding "that 38 C.F.R. § 3.105(a) does not permit a collateral challenge to a RO decision after the Board has sustained it").  To attempt to collaterally attack those decisions again would in effect be requesting that a lower tribunal, in the appellate scheme, the RO, to review decision of a superior tribunal in that scheme, the Board.  This is neither logical nor permissible.  See Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000) ("it is improper for a lower tribunal (the RO) to review the decision of a higher tribunal (the Board of Veterans' Appeals").  The 1996 Board decision subsumed all earlier RO decisions that had adjudicated whether there was CUE in even earlier RO decisions.  

Importantly, VA regulation bars relitigation of an issue before the Board where the Veterans Court has affirmed a prior Board decision on that issue.  In particular, all final Board decisions are subject to review based on CUE with the exception of Board decisions on issues which have been appealed to and decided by a court of competent jurisdiction (such as the Veterans Court).  38 C.F.R. § 20.1400(b) (2011).  Thus the Veteran cannot collaterally attack the 1996 Board decision that determined there was no CUE in the earlier RO decisions and that the criteria for an effective date earlier than April 20, 1989 had not been met.  These are the precise issues addressed by, and affirmed by, the Veterans Court in 1997.  

In essence, the 1996 Board decision subsumed all previous RO decisions that addressed the issue of an earlier effective date for award of service connection for schizophrenia.  By application of Donovon, the Veteran is precluded from asserting CUE in any RO decision that determined there was no CUE in an earlier RO decision and 38 C.F.R. § 20.1400 precludes him from asserting CUE in the 1996 Board decision.  

Based on the above, the Board concludes that the Veteran's appeal is one that cannot be entertained by the Board as a matter of law.  As far as the Veteran's reference to relevant service treatment records that may possibly be in existence and give rise to an earlier effective date by application of 38 C.F.R. § 3.156(c), no additional service records have been submitted since the prior denial of his claim that would warranted reconsideration of the claim.  

Essentially, the Board is barred from adjudicating this appeal of a claim that it has already adjudicated and has been affirmed by the Veterans Court.  Hence, the proper disposition of this issue is dismissal.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (dismissing an improper claim).  

Helpless child claim

In September 2009, the RO received a claim from the Veteran alleging that his son, C.J., should be found to be a helpless child, and therefore entitled to VA benefits.  

In order to be classified as a child for VA benefits purposes, the child must be unmarried and must either be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A)(ii)  (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2011). 

Principal factors to be considered in determining whether the child is entitled to recognition as 'helpless' include: 

(1)  Whether a child is earning his own support.  Holding gainful employment is prima facie evidence that the child is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his own efforts is provided with sufficient income for his or her reasonable support.  

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, will not be considered as rebutting permanent incapability of self-support otherwise established.  

(3)  Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support will be considered.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  

(4)  The capacity of a child for self- support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  

38 C.F.R. § 3.356 (2011). 

The focus of analysis must be on the claimant's condition at the time of his or her eighteenth birthday.  Dobson v. Brown, 4 Vet. App. 443 (1993).  For purposes of initially establishing helpless child status, the claimant's condition subsequent to his eighteenth birthday is not for consideration.  Id.  However, if a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; that is, whether there was improvement sufficient to render the claimant capable of self-support.  Id.  If the child is shown to be capable of self-support at 18, VA is not required to proceed further.  Id.  

Thus, the issue which must be resolved in this case is whether the Veteran's son, C.J., became permanently incapable of self-support by reason of mental or physical defect before turning 18 years old.  After a full review of the record, including the contentions of the Veteran and medical evidence, the Board concludes that the claim must be denied.

Of record is a Certificate of Live Birth establishing that C.J. was born in June 1985.  Thus, in order for C.J. to be found to be a child for VA purposes it must be shown that, prior to June 2003, he became permanently incapable of self support by reason of mental or physical defect.  

Evidence prior to June 2003 does not show that C.J. was permanently incapable of self support by reason of mental or physical defect.  The earliest relevant evidence consists of March 1995 records of treatment through Arkansas Children's Hospital Division of Child and Adolescent Psychiatry Outpatient Clinic.  Those show that C.J. had attention deficit hyperactivity disorder (ADHD).  He was having difficulty in school and was aggressive.  He was treated with Ritalin.  Notes from August 1995 document that he was attending regular classes and doing well in school when on Ritalin.  Notes from January 1996 document that C.J. was doing "pretty good."  His mother was very worried about his lack of organization at school, reporting that lately she had to repeat directions over and over again.  Overall his grades had resumed.  Diagnosis was attention deficit disorder.  

Notes from September 1996 document that his ADHD was under good control when taking medication.  It was noted that he had no behavior problems at school and no major behavioral problems at home.  At that time he was referred to a general practitioner for alopecia (baldness).  There are treatment records after this date indicating treatment for alopecia.  

September 1997 records document that the Veteran was treated for alopecia of his scalp.  Past medical history was listed as unremarkable other than attention deficit hyperactivity disorder.  It was noted that he was recently taken off Ritalin.  As to school history it was listed that he was in the seventh grade and stated that he was doing well.  

April 1998 records of treatment from this hospital document that he did very well in school until that year but his grades were poor in the seventh grade.  This was attributed in part to his parents' recent divorce.  September 1997 treatment notes document that he had recently been taken off of Ritalin and C.J. reported that he was doing well in school.  There is no other evidence prior to June 2003.  

None of these records show that the Veteran was permanently incapable of self support due to mental or physical defect.  They show only that he had ADHD, controlled by Ritalin, and was attending regular classes in elementary school.  

The next relevant evidence is treatment records from Family Medical Center from June 2006.  These documents show that C.J. presented with complaint of behavioral issues.  He reported that he had been arrested a week earlier for allegedly violent behavior.  His mother accompanied him and described his odd behavior.  Past medical history was listed as marijuana and alcohol use.  Social history noted that the Veteran was going to community college, not working, and lived with his parents.  Assessment included behavioral problems, that he was to be tested for drugs, and that he was to be seen by Psychiatry.  

Next is a Mental Diagnostic Evaluation from an examination conducted in August 2007 for the purpose of disability determination for the Social Security Administration (SSA).  C.J. was accompanied by the Veteran.  The Veteran reported that C.J. had attacked him on several occasions and reported that the problems started years earlier when C.J. was in elementary school and was showing difficulty in concentration and hyperactivity.  

As to history of psychiatric treatment, the psychologist noted that the Veteran provided the information but that the Veteran was a "poor informant and advised that the claimant was raised with his mother and he knew little of the claimant's childhood."  This section includes that when C.J. was approximately 10 years old he was seen on an outpatient basis at Arkansas Children's Hospital for treatment of ADHD and place on Ritalin until high school.  The Veteran reported that "he was also seen at the VA in North Little Rock about a year ago.  He said all that happened was he met with a medical doctor and a counselor and 'talked about things.'"  

Under a section for relevant personal and employment history, it was noted that C.J. reported that he lived with his mother, had graduated from high school and had two year of courses at a technical college where he was working on a degree in art.  As to employment, the report notes as follows:  "The claimant stated he has worked at various jobs, including construction, warehouse, and once as a dishwasher for a local restaurant.  His longest job was for a year as a dishwasher."  He reported that he had been arrested approximately one year earlier for running a stop sign, assault on a police officer, and fleeing.  

Mental status information is included in the report.  The psychologist diagnosed C.J. with schizophrenia, paranoid type.  The psychologist commented that C.J.'s symptoms presented considerable limitation on his ability to hold meaningful employment for sustained periods, and that his ability to apply for jobs in a meaningful manner was questionable due to his loose contact with reality.  Additional comments were that both the Veteran and C.J. were poor informants for historical information regarding C.J.'s childhood, as well as history and treatment of his mental illness.  

There are also findings and a determination for disability benefits from the SSA.  Included is a Psychiatric Review Technique signed by "J.T.," Ph.D. in September 2007.  Following a listing of various findings in the form, Dr. J.T. acknowledged that C.J. had been diagnosed with schizophrenia.  He stated that "potential onset is listed as 10/20/05; his application date was 5/3/07.  I feel that an Onset Date of 6 month prior to the psychological eval of 8/07 (e.e., 2/07) is a fair estimate of Onset Date."  

A September 2007 SSA decision documented that C.J. had reported that he became disabled in September 1993 due to attention deficit disorder (ADD).  It went on to state that although the medical evidence showed that he may have been having problems at that time his impairment was not considered disabling under SSA rules until February 2007.  

Also of record is an October 2008 Forensic Evaluation from Little Rock Community Mental Health Center by "J.M.W.," Ph.D.  The evaluation was conducted at a regional detention facility and was court ordered.  It noted a history obtained from C.J.  This included that he had graduated from high school in 2003, having earned passing grades of mainly B's, C's, and D's.  Dr. J.M.W referred to a report from a "M.W.K.," Ph.D. rendered because of a probation revocation, stating that the Veteran reported that he worked "pretty steady" at a variety of jobs, including construction and as a dishwasher.  Referring to Dr. M.W.K.'s evaluation, Dr. J.M.W. stated that C.J. had denied any significant medical or psychiatric history other than being diagnosed with ADHD in 1995 and taking Ritalin until 1998.   Dr. J.M.W. also diagnosed schizophrenia.  

There is a discharge summary from a two week inpatient stay at the Arkansas State Hospital in 2008.  This summary provides no evidence relevant to whether C.J. had any defect prior to age 18 that would have rendered him incapable of self support

None of these post 2003 records show that, at the time of his 18th birthday, C.J. was incapable of self support due to mental or physical defect.  His reports of working for a year as a dishwasher after 2003 and Dr. J.T.'s report that his psychiatric defect that led to his disability had onset in February 2007 support a finding that, prior to  and at the time of his 18th birthday, C.J. was not shown to be incapable of self support due to mental or physical defect.  

The weight of the evidence is against a finding that C.J. was incapable of self support due to mental or physical defect prior to or as of his 18th birthday.  The evidence shows that he had some difficulty prior to age 18 in that he had ADHD as a child.  However, that evidence, which is all from many years before his 18th birthday, does not show him to be permanently incapable of self support due to mental or physical defect.  Notably, he remained in a school, graduated from high school, and completed some post-high school education.  This all tends to show that he was not permanently incapable of self support prior to or as of his 18th birthday.  There is no evidence showing that his ADHD caused him to be incapable of self support at any time, particularly prior to or as of his 18th birthday.  Additionally, he was evaluated by a mental health professional in August 2007 and in September 2007 a mental health professional indicated that his disabling psychiatric disease, schizophrenia, had onset in February 2007.  Moreover, even the potential onset of C.J.'s defect that causes his apparent incapacity for self support since 2007, was in October 2005, according to this report, which places it after C.J.'s 18th birthday.  This also tends to show that prior to or as of his 18th birthday he did not have the mental defect that eventually led to his apparent incapacity to support himself.   

The Board has considered the Veteran's assertions that C.J. was incapable of self support prior to age 18.  As to the Veteran's own opinion that C.J. was incapable of self support prior to age 18, there are two factors for consideration.  First, the evidence shows that the Veteran is a poor historian and by his own report does not know much about C.J.'s childhood, particularly after elementary school.  Thus, the Board assigns very little weight to his reports.  

Additionally, his opinion as to when C.J. became incapable of self support is not based on any expertise as he has not demonstrated that he has any expertise in determining the psychiatric status of others.  His opinion is therefore that of a layperson.  Whether a person was so disabled due to psychiatric disease as to render them incapable of self support is not so simple a question a to be amenable to layperson opinion, particularly in this case where the Veteran has acknowledged that he has no first hand knowledge of the psychiatric condition of C.J. between his elementary school years, where he was doing well enough according to the evidence, and when he attained the age of 18 years.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing examples in footnote 4 of simple conditions which are subject to layperson diagnosis, such as a broken leg, as opposed to complex questions which are not subject to layperson diagnosis, such as a form of cancer).  Any assertion or opinion by the Veteran that C.J. had schizophrenia that manifested prior to his 18th birthday or that his attention deficit disorder rendered him permanently incapable of self support prior to attaining the age of 18 years is not competent evidence.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that C.J. is shown to have been permanently incapable of self-support before the age of 18.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

The appeal as to entitlement to an earlier effective date for award of service connection for schizophrenia is dismissed.  

The appeal as to recognition of the Veteran's son "C.J.," as a "helpless child" on the basis of permanent incapacity for self support prior to attaining the age of 18 years, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


